EXHIBIT 10.15
 
AGREEMENT
 
THIS AGREEMENT (this “Agreement”) is entered into and shall be effective as of
June 28, 2013, by and between Mustang Alliances, Inc., a Nevada corporation
(“Mustang”), and Carlton Family Office Ltd., a Bahamian corporation
(“Investor”).
 
W I T N E S S E T H:
 
WHEREAS, Mustang has the exclusive right to prospect, explore and mine for
minerals in certain properties located in Honduras (the “Property”); and
 
WHEREAS, Mustang has agreed to sell, and Investor has agreed to purchase, an
aggregate of 3,500 ounces of gold (the "Gold") produced from the Property on the
terms and conditions contained in this Agreement; and
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the adequacy, sufficiency
and receipt of which are hereby acknowledged, the parties agree as follows:
 
Section 1. Gold Purchase.
 
1.1 Mustang shall sell to the Investor, and the Investor shall purchase, on a
monthly basis commencing 60 days from the date hereof, 100 ounces of gold per
month for a purchase per price of $500 per ounce, provided, however, that if an
ounce of gold as reported on Kitco.com is less than $1,000 an ounce on the
Delivery Date (as described in Section 1.2 below), the purchase price shall be
$400 per ounce.
 
1.2 Mustang shall notify the Investor when the gold is ready for shipment, and
upon the written instructions of Investor, Mustang shall, at the expense of the
Investor, deliver the Gold to Investor. Title and risk of loss of the Gold shall
pass from Mustang to Investor when the Gold is delivered to the carrier pursuant
to the instructions of the Investor(such delivery date shall hereinafter be
referred to as the "Delivery Date").
 
1.3 All decisions concerning methods, the extent, timing, procedures and
techniques of any exploration, development and mining operations relating to the
Property shall be made by Mustang in its sole and absolute discretion.
 
Section 2. Term. This Agreement shall remain in full force and effect until an
aggregate of 3,500 ounces of gold has been purchased by the Investor from
Mustang pursuant to the terms of this Agreement. If an aggregate of 3,500 ounces
of gold have not been purchased within the 35-month period commencing 60 days
from the date hereof, this Agreement shall remain in effect until an aggregate
of 3,500 ounces of gold have been purchased as provided hereunder.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 3. Representations and Warranties.
 
3.1 Investor represents and warrants that (i) it is a corporation duly organized
and validly existing under the laws of the State of Bahamas; (ii) it has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement; (iii) the execution and delivery of this
Agreement by it and the consummation by it of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate action
and no further consent or authorization of any other person is required; and
(iv) this Agreement has been duly executed and delivered by it and constitutes a
valid and binding obligation of Investor enforceable against it in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws relating to, or affecting generally the
enforcement of, creditors’ rights and remedies or by other equitable principles
of general application.
 
3.2 Mustang represents and warrants that (i) it is a corporation duly organized
and validly existing under the laws of the State of Nevada; (ii) it has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement; (iii) the execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action and no further consent or authorization of Mustang or its Board
of Directors or stockholders is required; and (iv) this Agreement has been duly
executed and delivered by Mustang and constitutes a valid and binding obligation
of Mustang enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws relating to, or affecting generally the enforcement of, creditors’ rights
and remedies or by other equitable principles of general application.
 
Section 4. Indemnity. Investor shall indemnify and hold harmless Mustang and its
affiliates, officers, directors, stockholders, employees, and agents, and the
successors and assigns of all of them (the "Indemnified Parties"), and shall
reimburse the Indemnified Parties for, any loss, liability, claim, damage,
expense (including, but not limited to, costs of investigation and defense and
attorneys' fees) directly or indirectly arising from or in connection with (a)
any failure by Investor to perform or comply with any agreement, covenant or
obligation in this Agreement and (b) any claim made at any time by any
governmental authority or third person with respect to Investor.
 
Section 5. Miscellaneous.
 
5.1 Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly given (a) if by personal delivery,
when so delivered, (b) if mailed, two (2) business days after having been sent
by registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth on the first page of this
Agreement, (c) if sent through an overnight delivery service in circumstances to
which such service guarantees next day delivery, the day following being
addressed to the intended recipient as set forth on the first page of this
Agreement; or (d) if given by facsimile, once such notice is transmitted to the
facsimile number specified in writing by the intended recipient for such purpose
and the appropriate answer back or telephonic confirmation is received. Either
of the parties may change the address to which notices, requests, demands,
claims and other communications hereunder are to be delivered by giving the
other party notice in the manner herein set forth.
 
 
2

--------------------------------------------------------------------------------

 
 
5.2 Choice of Law. This Agreement shall be governed, construed and enforced in
accordance with the laws of the State of Nevada, without giving effect to
principles of conflicts of law.
 
5.3 Jurisdiction. The parties hereby irrevocably consent to the in personam
jurisdiction of the state or federal courts located in the state of Nevada,
United States, in connection with any action or proceeding arising out of or
relating to this Agreement or the transactions and the relationships established
thereunder. Such courts shall be the venue and exclusive and proper forum in
which to adjudicate such matters and neither of the parties shall contest or
challenge the jurisdiction or venue of these courts.
 
5.4 Waiver of All Rights to a Trial by Jury. The parties unconditionally,
irrevocably and expressly hereby waive any and all right to trial by jury in any
action, proceeding, suit, counterclaim or cross-claims arising directly or
indirectly in any matter, whether sounding in tort, contract or otherwise, in
any way arising out of or otherwise relating to this Agreement or to the
transactions and/or relationships established hereunder. The parties acknowledge
that this waiver of a trial by jury is informed and freely made.
 
5.5 Entire Agreement. This Agreement and the attachments hereto set forth the
entire agreement and understanding of the parties in respect of the transactions
contemplated hereby and supersedes all prior or contemporaneous agreements,
arrangements and understandings of the parties relating to the subject matter
hereof. No representation, promise, inducement, waiver of rights, agreement or
statement of intention has been made by any of the parties which is not
expressly embodied in this Agreement, such other agreements, notes or
instruments related to this transaction executed simultaneously herewith, or the
written statements, certificates, schedules or other documents delivered
pursuant to this Agreement or in connection with the transactions contemplated
hereby.
 
5.6 Assignment. The rights and obligations of a party under this Agreement shall
not be assigned or delegated, by operation of law or otherwise, without the
other party’s prior written consent, and any such assignment or attempted
assignment shall be void, of no force or effect, and shall constitute a material
default by such party.
 
5.7 Amendments. This Agreement may be amended, modified, superseded or
cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by both
parties or, in the case of a waiver, by the party waiving compliance.
 
 
3

--------------------------------------------------------------------------------

 
 
5.8 Waivers. The failure of either party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same. No waiver by either Party of any condition, or
the breach of any term, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other term, covenant, representation or
warranty of this Agreement.
 
5.9 Counterparts; Fascimile Signatures. This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Signatures transmitted by facsimile shall have the same force and
effect as original signatures.
 
5.10 Construction. As used herein, the singular or plural numbers shall each be
deemed to include the other whenever the context so requires. This Agreement
shall be construed as a whole and in accordance with its fair meaning and
without regard to any presumption or other rule requiring construction against
the drafter hereof. The language used herein will be deemed to be the language
chosen by the parties to express their mutual consent, and no rules of strict
construction will be applied against either party.
 
5.11 Representation by Counsel. The parties hereby acknowledge that each has
reviewed this Agreement thoroughly and has had the opportunity to have it
reviewed by legal counsel of their choice prior to execution.
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.
 

  MUSTANG ALLIANCES, INC.          
 
By:
/s/ Leonard Sternheim       President             CARLTON FAMILY OFFICE LTD.    
       
By:
/s/ Deirdre M. McCoy       Director  

 
 
 
 
 
4

--------------------------------------------------------------------------------